Case 4:20-mj-00004-RSB Document 3-1 Filed 01/15/20 Page 1 of 23 Pageid#: 6



                                                                                      JAN 15 2020
                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF VIRGINIA
                               DANVILLE DIVISION

IN THE MATTER OF THE SEARCH OF
INFORMATION     ASSOCIATED WITH
FACEBOOK USER IDs:
                                                            4:20mj4
                                                  Case No. ____________________
100010300682678
100011795021113                                   FILED UNDER SEAL
THAT ARE STORED AT PREMISES
CONTROLLED BY FACEBOOK, INC.

                     AFFIDAVIT IN SUPPORT OF APPLICATION
                            FOR SEARCH WARRANT

     I, Richard Wright, being first duly sworn, hereby depose and state as follows:

                   INTRODUCTION AND AGENT BACKGROUND

  1. I make this affidavit in support of an application for a search warrant for information

     associated with certain Facebook user IDs that are stored at premises owned, maintained,

     FRQWUROOHG RU RSHUDWHG E\ )DFHERRN ,QF ³)DFHERRN´ , a social networking company

     headquartered in Menlo Park, California. The information to be searched is described in

     the following paragraphs and in Attachment A. This affidavit is made in support of an

     application for a search warrant under 18 U.S.C. §§ 2703(a), 2703(b)(1)(A), and

     2703(c)(1)(A) to require Facebook to disclose to the government records and other

     information in its possession pertaining to the subscriber or customer associated with the

     XVHU,'LQFOXGLQJWKHFRQWHQWRIWKHVXEVFULEHU¶VRUFXVWRPHU¶VDFFRXQW.

  2. ,DPDQ³LQYHVWLJDWLYHRUODZHQIRUFHPHQWRIILFHU´RIWKH8QLWHG6WDWHVZLWKLQWKHPHDQLQJ

     of Title 18, United States Code, Section 2510(7) and am empowered by law to conduct

     investigations of, and to make arrests for, offenses in violation of Title 18 and Title 21 of

     the United States Code.


                                              1
Case 4:20-mj-00004-RSB Document 3-1 Filed 01/15/20 Page 2 of 23 Pageid#: 7




 3. Specifically, I am a Task Force Officer (TFO) with the Federal Bureau of Investigation

    (FBI) and have been so employed since May 15, 2019. I am currently assigned to the

    Richmond Division of the FBI, Lynchburg Resident Agency. In addition to my

    employment as a FBI TFO, I serve as an Investigator for the Danville Police Department

    and have been so employed since August 2012. I am presently and have been previously

    assigned to investigate a variety of criminal matters, to include violent criminal acts,

    gangs, and firearm investigations. Further, I have experience and training in a variety of

    investigative and legal matters, including the topics of lawful arrests, the drafting of

    search warrant affidavits, and probable cause. I have participated in numerous criminal

    investigations focused on firearms, armed drug trafficking violations, and criminal street

    gangs. I have investigated violations of Title 18, United States Code, Section 1962

    (Racketeering Influenced Corrupt Organizations Act); Title 18, United States Code,

    Section 1959 (Violent Crimes in Aid of Racketeering); Title 18, United States Code,

    Sections 922 et seq. (Firearms Offenses); and Title 18, United States Code, Sections 841

    et seq. (Drug Offenses). I have experience in the investigation, apprehension and

    prosecution of individuals involved in firearms offenses and narcotics trafficking

    offenses.

 4. The facts in this affidavit come from my personal observations, my training and

    experience, as well as information obtained from other law enforcement officers and in

    interviews with witnesses. This affidavit is intended to show only that there is sufficient

    probable cause for the requested warrant and does not set forth all of my knowledge

    about this matter.




                                              2
Case 4:20-mj-00004-RSB Document 3-1 Filed 01/15/20 Page 3 of 23 Pageid#: 8




 5. Based on the facts set forth in this affidavit, there is probable cause to believe that

    violations of Title 18, United States Code, Section 1951 (Hobbs Act); Title 18, United

    States Code, Section 1959 (Violent Crimes in Aid of Racketeering); and Title 18, United

    States Code, Section 924(c) (Use of Firearm in Furtherance of a Crime of Violence) have

    been committed.

                    TECHNICAL BACKGROUND ON FACEBOOK

 6. Facebook owns and operates a free-access social networking website of the same name

    that can be accessed at http://www.facebook.com. Facebook allows its users to establish

    accounts with Facebook, and users can then use their accounts to share written news,

    photographs, videos, and other information with other Facebook users and sometimes

    with the general public.

 7. Facebook asks users to provide basic contact and personal identifying information to

    Facebook during the registration process or later. This information may include the

    XVHU¶VIXOOQDPHELUWKGDWHJHQGHUFRQWDFWH-mail addresses, Facebook passwords,

    Facebook security questions and answers (for password retrieval), physical address

    (including city, state, and zip code), telephone numbers, screen names, websites, and

    other personal identifiers. Facebook also assigns a user identification number to each

    account.

 8. Facebook users may join one or more groups or networks to connect and interact with

    other users who are members of the same group or network. Facebook assigns a group

    identification number to each group. A Facebook user can also connect directly with

    LQGLYLGXDO)DFHERRNXVHUVE\VHQGLQJHDFKXVHUD³)ULHQG5HTXHVW´,IWKHUHFLSLHQWRID

    ³)ULHQG5HTXHVW´ DFFHSWVWKHUHTXHVWWKHQWKHWZRXVHUVZLOOEHFRPH³)ULHQGV´IRU



                                               3
Case 4:20-mj-00004-RSB Document 3-1 Filed 01/15/20 Page 4 of 23 Pageid#: 9




    purposes of Facebook and can exchange communications or view information about each

    RWKHU(DFK)DFHERRNXVHU¶VDFFRXQWLQFOXGHVDOLVWRIWKDWXVHU¶V³)ULHQGV´DQGD³1HZV

    )HHG´ZKLFKKLJKOLJKWVLQIRUPDWLRQDERXWWKHXVHU¶V³)ULHQGV´VXFKDVSURILOHFKDQJHV

    upcoming events, and birthdays.

 9. Facebook users can select different levels of privacy for the communications and

    information associated with their Facebook accounts. By adjusting these privacy

    settings, a Facebook user can make information available only to himself or herself, to

    particular Facebook users, or to anyone with access to the Internet, including people who

    DUHQRW)DFHERRNXVHUV$)DFHERRNXVHUFDQDOVRFUHDWH³OLVWV´of Facebook friends to

    facilitate the application of these privacy settings. Facebook accounts also include other

    account settings that users can adjust to control, for example, the types of notifications

    they receive from Facebook.

 10. Facebook users can create profiles that include photographs, lists of personal interests,

    DQGRWKHULQIRUPDWLRQ)DFHERRNXVHUVFDQDOVRSRVW³VWDWXV´XSGDWHVDERXWWKHLU

    whereabouts and actions, as well as links to videos, photographs, articles, and other items

    available elsewhere on the Internet. Facebook users can also post information about

    XSFRPLQJ³HYHQWV´VXFKDVVRFLDORFFDVLRQVE\OLVWLQJWKHHYHQW¶VWLPHORFDWLRQKRVW

    DQGJXHVWOLVW,QDGGLWLRQ)DFHERRNXVHUVFDQ³FKHFNLQ´WRSDUWLFXODUORFDWLRQVRUDGG

    their geographic locations to their Facebook posts, thereby revealing their geographic

    ORFDWLRQVDWSDUWLFXODUGDWHVDQGWLPHV$SDUWLFXODUXVHU¶VSURILOHSDJHDOVRLQFOXGHVD

    ³:DOO´ZKLFKLVDVSDFHZKHUHWKHXVHUDQGKLVRUKHU³)ULHQGV´FDQSRVWPHVVDJHV,

    DWWDFKPHQWVDQGOLQNVWKDWZLOOW\SLFDOO\EHYLVLEOHWRDQ\RQHZKRFDQYLHZWKHXVHU¶V

    profile.



                                              4
Case 4:20-mj-00004-RSB Document 3-1 Filed 01/15/20 Page 5 of 23 Pageid#: 10




  11. Facebook allows users to upload photos and videos, which may include any metadata

     such as location that the user transmitted when s/he uploaded the photo or video. It also

     SURYLGHVXVHUVWKHDELOLW\WR³WDJ´ LHODEHO RWKHU)DFHERRNXVHUVLQDSKRWRRUYLGHR

     When a user is tagged in a photo or video, he or she receives a notification of the tag and

     DOLQNWRVHHWKHSKRWRRUYLGHR)RU)DFHERRN¶VSXUSRses, the photos and videos

     DVVRFLDWHGZLWKDXVHU¶VDFFRXQWZLOOLQFOXGHDOOSKRWRVDQGYLGHRVXSORDGHGE\WKDWXVHU

     that have not been deleted, as well as all photos and videos uploaded by any user that

     have that user tagged in them.

  12. Facebook users can exchange private messages on Facebook with other users. These

     messages, which are similar to e-PDLOPHVVDJHVDUHVHQWWRWKHUHFLSLHQW¶V³,QER[´RQ

     Facebook, which also stores copies of messages sent by the recipient, as well as other

     information. Facebook users can also post comments on the Facebook profiles of other

     users or on their own profiles; such comments are typically associated with a specific

     posting or item on the profile. In addition, Facebook has a Chat feature that allows users

     to send and receive instant messages through Facebook. These chat communications are

     stored in the chat history for the account. Facebook also has a Video Calling feature, and

     although Facebook does not record the calls themselves, it does keep records of the date

     of each call.

  13. If a Facebook user does not want to interact with another user on Facebook, the first user

     FDQ³EORFN´WKHVHFRQGXVHUIURPVHHLQJKLVRUKHUDFFRXQW

  14. )DFHERRNKDVD³OLNH´IHDWXUHWKDWDOORZVXVHUVWRJLYHSRVLWLYHIHHGEDFNRUconnect to

     SDUWLFXODUSDJHV)DFHERRNXVHUVFDQ³OLNH´)DFHERRNSRVWVRUXSGDWHVDVZHOODV

     webpages or content on third-party (i.e., non-Facebook) websites. Facebook users can



                                               5
Case 4:20-mj-00004-RSB Document 3-1 Filed 01/15/20 Page 6 of 23 Pageid#: 11




     DOVREHFRPH³IDQV´RISDUWLFXODU)DFHERRNSDJHV

  15. Facebook has a search function that enables its users to search Facebook for keywords,

     usernames, or pages, among other things.

  16. (DFK)DFHERRNDFFRXQWKDVDQDFWLYLW\ORJZKLFKLVDOLVWRIWKHXVHU¶VSRVWVDQGRWKHU

     Facebook activities from the inception of the account to the present. The activity log

     includes stories and photos that the user has been tagged in, as well as connections made

     WKURXJKWKHDFFRXQWVXFKDV³OLNLQJ´D)DFHERRNSDJHRUDGGLQJVRPHRQHDVDIULHQG

     The activity log is visible to the user but cannot be viHZHGE\SHRSOHZKRYLVLWWKHXVHU¶V

     Facebook page.

  17. Facebook Notes is a blogging feature available to Facebook users, and it enables users to

     ZULWHDQGSRVWQRWHVRUSHUVRQDOZHEORJV ³EORJV´ RUWRLPSRUWWKHLUEORJVIURPRWKHU

     services, such as Xanga, LiveJournal, and Blogger.

  18. 7KH)DFHERRN*LIWVIHDWXUHDOORZVXVHUVWRVHQGYLUWXDO³JLIWV´WRWKHLUIULHQGVWKDWDSSHDU

     DVLFRQVRQWKHUHFLSLHQW¶VSURILOHSDJH*LIWVFRVWPRQH\WRSXUFKDVHDQGDSHUVRQDOL]HG

     message can be attached to each gift. FDFHERRNXVHUVFDQDOVRVHQGHDFKRWKHU³SRNHV´

     which are free and simply result in a notification to the recipient that he or she has been

     ³SRNHG´E\WKHVHQGHU

  19. Facebook also has a Marketplace feature, which allows users to post free classified ads.

     Users can post items for sale, housing, jobs, and other items on the Marketplace.

  20. In addition to the applications described above, Facebook also provides its users with

     DFFHVVWRWKRXVDQGVRIRWKHUDSSOLFDWLRQV ³DSSV´ RQWKH)DFHERRNSODWIRUP:KHQD

     FacebRRNXVHUDFFHVVHVRUXVHVRQHRIWKHVHDSSOLFDWLRQVDQXSGDWHDERXWWKDWWKHXVHU¶V

     DFFHVVRUXVHRIWKDWDSSOLFDWLRQPD\DSSHDURQWKHXVHU¶VSURILOHSDJH



                                                     6
Case 4:20-mj-00004-RSB Document 3-1 Filed 01/15/20 Page 7 of 23 Pageid#: 12




  21. )DFHERRNXVHVWKHWHUP³1HRSULQW´WRGHVFULEHDQH[SDQGHGYLHZRIDJLYHQXVHUSURILOH

     7KH³1HRSULQW´IRUDJLYHQXVHUFDQLQFOXGHWKHIROORZLQJLQIRUPDWLRQIURPWKHXVHU¶V

     profile: profile contact information; News Feed information; status updates; links to

     videos, photographs, articles, and other items; Notes; Wall postings; friend lists,

     LQFOXGLQJWKHIULHQGV¶)DFHERRNXVHULGHQWLILFDWLRQQXPEHUVJURXSVDQGQHWZRUNs of

     ZKLFKWKHXVHULVDPHPEHULQFOXGLQJWKHJURXSV¶)DFHERRNJURXSLGHQWLILFDWLRQ

     QXPEHUVIXWXUHDQGSDVWHYHQWSRVWLQJVUHMHFWHG³)ULHQG´UHTXHVWVFRPPHQWVJLIWV

     SRNHVWDJVDQGLQIRUPDWLRQDERXWWKHXVHU¶VDFFHVVDQGXVHRI)DFHERRNDSSOLFDWLRQV.

  22. )DFHERRNDOVRUHWDLQV,QWHUQHW3URWRFRO ³,3´ ORJVIRUDJLYHQXVHU,'RU,3DGGUHVV

     These logs may contain information about the actions taken by the user ID or IP address

     on Facebook, including information about the type of action, the date and time of the

     action, and the user ID and IP address associated with the action. For example, if a user

     YLHZVD)DFHERRNSURILOHWKDWXVHU¶V,3ORJZRXOGUHIOHFWWKHIDFWWKDWWKHXVHUYLHZHGWKH

     profile, and would show when and from what IP address the user did so.

  23. Social networking providers like Facebook typically retain additional information about

     WKHLUXVHUV¶DFFRXQWVVXFKDVLQIRUPDWLRQDERXWWKHOHQJWKRIVHUYLFH LQFOXGLQJVWDUW

     date), the types of service utilized, and the means and source of any payments associated

     with the service (including any credit card or bank account number). In some cases,

     Facebook users may communicate directly with Facebook about issues relating to their

     accounts, such as technical problems, billing inquiries, or complaints from other users.

     Social networking providers like Facebook typically retain records about such

     FRPPXQLFDWLRQVLQFOXGLQJUHFRUGVRIFRQWDFWVEHWZHHQWKHXVHUDQGWKHSURYLGHU¶V

     support services, as well as records of any actions taken by the provider or user as a result



                                               7
Case 4:20-mj-00004-RSB Document 3-1 Filed 01/15/20 Page 8 of 23 Pageid#: 13




     of the communications.

  24. As explained herein, information stored in connection with a Facebook account may

     SURYLGHFUXFLDOHYLGHQFHRIWKH³ZKRZKDWZK\ZKHQZKHUHDQGKRZ´RIWKHFULPLQDO

     conduct under investigation, thus enabling the United States to establish and prove each

     element of an offense (such as an enterprise) or, alternatively, to exclude the innocent

     IURPIXUWKHUVXVSLFLRQ,QP\WUDLQLQJDQGH[SHULHQFHD)DFHERRNXVHU¶V³1HRSULQW´,3

     log, stored electronic communications, photographs, and other data retained by Facebook

     FDQLQGLFDWHZKRKDVXVHGRUFRQWUROOHGWKH)DFHERRNDFFRXQW7KLV³XVHUDWWULEXWLRQ´

     HYLGHQFHLVDQDORJRXVWRWKHVHDUFKIRU³LQGLFLDRIRFFXSDQF\´ZKLOHH[HFXWLQJDVHDUFK

     warrant at a residence. For example, profile contact information, private messaging logs,

     status updates, and tagged photos (and the data associated with the foregoing, such as

     date and time) may be evidence of who used or controlled the Facebook account at a

     relevant time. Further, Facebook account activity can show how and when the account

     was accessed or used. For example, as described herein, Facebook logs the Internet

     Protocol (IP) addresses from which users access their accounts along with the time and

     date. By determining the physical location associated with the logged IP addresses,

     investigators can understand the chronological and geographic context of the account

     access and use relating to the crime under investigation. Such information allows

     investigators to understand the geographic and chronological context of Facebook access,

     use, and events relating to the crime under investigation. Additionally, Facebook builds

     geo-location into some of its services. Geo-ORFDWLRQDOORZVIRUH[DPSOHXVHUVWR³WDJ´

     their locaWLRQLQSRVWVDQG)DFHERRN³)ULHQGV´WRORFDWHHDFKRWKHU7KLVJHRJUDSKLFDQG

     timeline information may tend to either inculpate or exculpate the Facebook account



                                              8
Case 4:20-mj-00004-RSB Document 3-1 Filed 01/15/20 Page 9 of 23 Pageid#: 14




     owner. Last, Facebook account activity may provide relevant insight into the Facebook

     accouQWRZQHU¶VVWDWHRIPLQGDVLWUHODWHVWRWKHRIIHQVHXQGHULQYHVWLJDWLRQ)RU

     H[DPSOHLQIRUPDWLRQRQWKH)DFHERRNDFFRXQWPD\LQGLFDWHWKHRZQHU¶VPRWLYHDQG

     intent to commit a crime (e.g., information indicating a plan to commit a crime), or

     consciousness of guilt (e.g., deleting account information in an effort to conceal evidence

     from law enforcement).

  25. Therefore, the computers of Facebook are likely to contain all the material described

     above, including stored electronic communications and information concerning

     subscribers and their use of Facebook, such as account access information, transaction

     information, and other account information.

                              THE BLOODS OF DANVILLE

  26. Starting in 2017, the FBI, along with other federal agencies, the Danville Police

     DepartPHQW ³'3'´ DQGWKH3LWWV\OYDQLD&RXQW\6KHULII¶V2IILFHKDYHEHHQLQYHVWLJDWLQJ

     gang-related violent crime and homicides in the Danville, Virginia area. During the course

     of this investigation, we have learned that multiple street gangs operate in the Danville

     area. These gangs include but are not limited to the Nine Trey Gangsters ³17*´ DOVR

     NQRZQDV³-7UH\´RU³-´³1RUIVLGH´³&DPS*URYH.LOODV´³3XOO-8S%LOO\V´³%XOO\

     %LOO\V´and others. 7KHVHVPDOOHUVWUHHWJDQJVDUHUHIHUUHGWRDV³VHWV´Eut are all affiliated

     with the Bloods, which is a nationally known gang founded in Los Angeles in the 1970s as

     a response to the rise and dominance of the Crips street gang. The names of the sets have

     changed over time as the sets have evolved in Danville.

  27. It is believed that members of these Danville Bloods sets are closely associated, overlap,

     and act similarly, however, and thus this affidavit will hereinafter refer to them collectively



                                                9
Case 4:20-mj-00004-RSB Document 3-1 Filed 01/15/20 Page 10 of 23 Pageid#: 15




     DV³%/22'6´

  28. The BLOODS and their members are believed to have committed and continue to commit

     violations of federal criminal statutes, including but not limited to the following:

         a. Title 18, United States Code, Section 1959 (Violent Crimes in Aid of

             Racketeering);

         b. Title 18, United States Code, Section 1951 (Hobbs Act);

         c. Title 18, United States Code, Section 1962 (Racketeering);

         d. Title 18, United States Code, Section 924(c) (Use of Firearm in

             Furtherance of a Crime of Violence); and

         e. Title 21, United States Code, Section 841 et seq. (Drug Trafficking).

  29. During the course of this investigation, the FBI has gathered evidence regarding

     the nature, scope, structure, and activities of the BLOODS. The sources of

     evidence include the following:

         a. Review of various Facebook accounts maintained by gang members and associates

             obtained pursuant to federal search warrants;

         b. Review of historical criminal activity of gang members and associates,

             such as police reports and court records;

         c. Jail calls between gang members and associates;

         d. Evidence obtained from federal cellphone search warrants; and

         e. Interviews with current gang members and associates.

  30. The BLOODS are a violent criminal street gang operating in the Danville,

     Virginia area in the Western District of Virginia. To date, the investigation into

     the BLOODS has revealed the following information:



                                              10
Case 4:20-mj-00004-RSB Document 3-1 Filed 01/15/20 Page 11 of 23 Pageid#: 16




     a. The BLOODS are among one of the most violent criminal organizations

        currently operating in the Danville area. According to investigations by law

        enforcement, the BLOODS have committed various violent crimes and

        convicted of those crimes, including armed robbery of the Joy Food Store

        convenience mart on 04/29/2016, an armed personal robbery on 12/22/2016,

        multiple aggravated assaults, multiple burglaries and the distribution of

        controlled substances.

     b. Based on previous interviews with BLOODS members we know in addition to

        their violent criminal activity, the BLOODS derive income from drug

        distribution, sales of firearms, and stolen property.

     c. The BLOODS operate within a defined geographic territory within Danville.

        It is believed that BLOODS are trying to maintain control over their territory.

     d. 0HPEHUVDUHLQLWLDWHGWKURXJK³EHDWLQV´WKDWW\SLFDOO\ODVWDSUHGHWHUPLQHG

        amount of time and consist of beating by multiple gang members. A member

        FDQDOVREH³EOHVVHGLQ´E\GRLQJDSUHGHWHUPLQHGFULPHRUOLVWRIFUimes, such

        as a murder or a series of robberies.

     e. As is typical with street gangs, the BLOODS commonly utilize a variety of

        XQLI\LQJPDUNVPDQQHUVDQGLGHQWLILHUVLQFOXGLQJ³JDQJVLJQV´ZKLFKUHIHU

        to hand gestures and tattoos that are specific to the gang organization. These

        insignia include the 5-point star, which shows a relation to the People Nation

        (a well-documented organization consisting of a combination of street gangs

        including Bloods). The BLOODS often identify themselves by using one

        hand WRIRUPD³E´WKLVLVEHOLHYHGWRVKRZWKH\DUHPHPEHUVRID%ORRGV



                                                11
Case 4:20-mj-00004-RSB Document 3-1 Filed 01/15/20 Page 12 of 23 Pageid#: 17




         gang. BLOODS also identifies themselves with the color red, as is typical

         with Bloods gangs nationally.

     f. The BLOODS operate under a specific hierarchy and leadership structure.

         Generally, members are ranked based on seniority within the gang, amount of

         individual criminal activity, and other contributions to the gang. Members

         DGYDQFHZLWKLQWKHOHDGHUVKLSVWUXFWXUH'LIIHUHQW³SRVLWLRQV´ZLWKLQWKHJDQJ

         have different names, such as ³RQH-VWDU´³*HQHUDO,´and ³+LJK´, which

         indicate the level that person holds within the gang structure. Each set has an

         identified leader at the top of the hierarchy.

     g. 7KH%/22'6IXQFWLRQDFFRUGLQJWRDVHWRIUXOHVFRQWDLQHGLQ³ERRNVRI

         NQRZOHGJH´7Ke books of knowledge describe such things as the leadership

         structure, codes, regulations and expectations of gang members.

     h. BLOODS frequently possess firearms, including handguns and semi-

         automatic rifles. As is typical with street gangs, BLOODS show themselves

         brandishing these weapons in publicly available videos and in photographs on

         VRFLDOPHGLDVXFKDV)DFHERRNLQRUGHUWRSURPRWHWKHJDQJ¶VYLROHQWDQG

         intimidating image. BLOODS also use social media as a recruitment tool.

  31. Because of their gang association and participation in various violent crimes,

     numerous BLOODS members and their associates are currently under

     investigation, and there is reasonable suspicion to believe the requested materials

     will be relevant and material to the ongoing criminal investigation of the gang

     itself and of the aforementioned offenses.




                                               12
Case 4:20-mj-00004-RSB Document 3-1 Filed 01/15/20 Page 13 of 23 Pageid#: 18




                                      PROBABLE CAUSE

  32. During the course of this investigation (and in related Bloods investigations), we have

     learned and seen that BLOODS and associates regularly use Facebook as a means of

     recruitment, to take credit for violent incidents, to communicate with one another about

     their criminal behavior, promote the image of the gang, and schedule gang meetings.

  33. For example, BLOODS members have stated in previous interviews that they use the

     Facebook Messenger portion of Facebook to communicate directly with other gang

     members to coordinate criminal activity, share information about a crime in progress, and

     provide surveillance or other intelligence to members in advance of a criminal act. (Based

     RQP\H[SHULHQFHDQGWUDLQLQJVXFKPHVVDJHVFDQVWLOOH[LVWLQ)DFHERRN¶VILOHVHYHQDIWHU

     such conversations or messages are deleted by the account holder.) This is corroborated

     by Facebook Messenger messages viewed by law enforcement when reviewing previous

     Facebook search warrant returns of known BLOODS members.

  34. Based on my training and experience, and that of other law enforcement officers with

     training and experience in the investigation of violent gangs, your affiant knows that even

     with a lengthy passage of time or deletion of information from the publically accessible

     website by the user, Facebook stores the account holder's communications, including but

     not limited to, private messages, status updates, links to videos, photographs, notes, wall

     postings, friend lists, subscriber's full name, birth date, address, telephone numbers, contact

     e-mail addresses, screen names/profiles, account/user identification numbers, duration of

     account, and other personal identifiers going back multiple years.            This nonpublic

     information stored by Facebook relating to the below Facebook account is likely to be of

     significant evidentiary value.



                                               13
Case 4:20-mj-00004-RSB Document 3-1 Filed 01/15/20 Page 14 of 23 Pageid#: 19




  35. In the course of investigating the BLOODS membership and activities, as well as various

     murders and violent crimes in the Danville area generally, the FBI was made aware of an

     armed robbery.

         a. On 12/07/2017, the Speedway Food Mart located at 1503 North Main Street,

            Danville, Virginia was robbed by an armed man.

         b. Speedway Food Mart employee, Ivan Broadnax, was working as a cashier at the

            time of the robbery. Broadnax reported that he was in the process of placing money

            from the register into a safe located below the counter when a black male wearing

            all black clothing, a black stocking cap, and a red bandanna covering his mouth

            entered the store displaying a handgun in his left hand. The robber told Broadnax,

            ³JLYHPHWKHPRQH\PRWKHUIXFNHURU,ZLOOVKRRW\RX´

         c. %URDGQD[ VWDWHG KH FRPSOLHG ZLWK WKH UREEHU¶V GHPDQGV DQG DSSUR[LPDWHO\

            $170.00 dollars was taken from the cash register. Broadnax reported he recognized

            the suspect (by his voice) as a regular customer, who had been in the store

            approximately three to four days prior to the robbery. Broadnax, however, did not

            NQRZWKHVXEMHFW¶VQDPH

         d. On 02/19/2018, I was contacted by a reliable confidential source, who advised Lee

            LEGETTE had committed the 12/7/2017 robbery.              %DVHG RQ WKH VRXUFH¶V

            information, the DPD met with Broadnax and conducted a photo line-up, following

            DPD line-up policies, in which Broadnax positively identified LEGETTE as the

            subject responsible for the robbery.

         e. I know from my training and experiences that members of the BLOODS have to

            pay dues to support the gang. I also know that members of the BLOODS have



                                             14
Case 4:20-mj-00004-RSB Document 3-1 Filed 01/15/20 Page 15 of 23 Pageid#: 20




              committed or have attempted to commit armed robberies of businesses in Danville,

              Virginia in order to pay their dues.

  36. ,EHJDQLQYHVWLJDWLQJ/(*(77(¶VDVVRFLDWLRQZLWKWKH%/22'6DQGORFDWHGWZRVHSDUDWH

     Facebook accounts operated by LEGETTE that had their privacy settings adjusted so that

     content was available to the public. In particular, the below accounts contained the

     following public content:

         a. 7KHILUVWDFFRXQWKDGWKHYDQLW\QDPH³%LOO\+DUG.QRWW]´ZLWKWKH8VHU

              LGHQWLILFDWLRQQXPEHU³´,UHYLHZHGWKHSXEOLFO\YLVLEOH

              portion of the account and was able to see multiple photographs of LEGETTE

              wearing articles of red clothing, including red bandannas, while also displaying

              the hand signs used by members of the BLOODS criminal street gang. In the

              below photograph, LEGETTE appeared with multiple other known and verified

              members of the BLOODS while displaying a hand sign known to be used by

              members of the BLOODS criminal street gang.




         b.   I ZDVDOVRDEOHWRVHHLQWKH³DERXW´VHFWLRQRIWKHDFFRXQWWKDWWKHGDWHRIELUWK

              ³2FWREHU´ZDVOLVWHGZKLFKLVWKHGDWHRIELUWKIRULEGETTE.

                                               15
Case 4:20-mj-00004-RSB Document 3-1 Filed 01/15/20 Page 16 of 23 Pageid#: 21




         c. 7KHVHFRQGDFFRXQWKDGWKHYDQLW\QDPH³%LOO\.QRWW]´ZLWKWKHXVHU

            LGHQWLILFDWLRQQXPEHU³´ I reviewed the publicly visible

            portion of the account and was able to see multiple photographs of LEGETTE

            wearing articles of red clothing, including red bandannas, while also displaying

            hand signs known to be used by members of the Bloods criminal street gang. I

            ZDVDOVRDEOHWRVHHLQWKH³DERXW´VHFWLRQRIWKHDFFRXQWWKDWWKHGDWHRIELUWK

            ³2FWREHU´ZDVOLVWHGZKLFKLVWKHGDWHRIELUWKIRULEGETTE.

         d. All of the aforementioned activity on the accounts took place starting on August

            3, 2015 up until March 23, 2018.

         e. A check of the Virginia Department Corrections shows that LEGETTE, while

            incarcerated, admitted to being an active member of the BLOODS.

  37. Through my training and experience in experience in investigating gangs I know the

     following:

     a. Gang members and associates commonly use Facebook to plan, coordinate, and

         conduct criminal activity.

     b. Gang members also use Facebook to store and share media, such as videos or

         digital photos, showing gang activity, flashing large sums of money, or carrying

         firearms. When shared, this media helps to promote the gang and recruit

         additional members.

  38. Therefore, I believe that contents of the accounts being operated by LEGETTE not only

     may contain evidence regarding the armed robbery of the Speedway Mart, but may also

     contain enterprise evidence indicating the composition and activities of the BLOODS gang.




                                              16
Case 4:20-mj-00004-RSB Document 3-1 Filed 01/15/20 Page 17 of 23 Pageid#: 22




                                      CONCLUSION

  39. Based on the foregoing information, your affiant submits that probable cause exists that

     the individual listed above has been engaging in activity that violates Title 18, United

     States Code, Section 1962; Title 18, United States Code, Section 1959; and Title 18,

     United States Code 924. I believe that the Facebook records being sought for the listed

     individual contain evidence of the criminal enterprise, as well as direct evidence of

     various federal crimes.




                                                Respectfully submitted,



                                                Richard Wright
                                                   hard Wr
                                                        W  ight
     $WWHVWHGWRDQGVZRUQWHOHSKRQLFDOO\      Task Force Officer
                                                Federal Bureau of Investigation

     Subscribed and sworn to before me on
     this _____               -DQXDU\
           WK day of ___________________, 2020.


      Robert S. Ballou
     _________________________________________
     ROBERS S. BALLOU
     UNITED STATES MAGISTRATE JUDGE


                                              17
Case 4:20-mj-00004-RSB Document 3-1 Filed 01/15/20 Page 18 of 23 Pageid#: 23




                                      ATTACHMENT A

                                   Property to Be Searched



This warrant applies to information associated with Facebook user IDs:

100010300682678

100011795021113

that are stored at premises owned, maintained, controlled, or operated by Facebook Inc., a

company headquartered in Menlo Park, California. Information associated with this account was

previously preserved pursuant to 18 U.S.C. § 2703(f).




                                               18
Case 4:20-mj-00004-RSB Document 3-1 Filed 01/15/20 Page 19 of 23 Pageid#: 24




                                      ATTACHMENT B

                                Particular Things to be Seized

I.   Information to be disclosed by Facebook

           a. To the extent that the information described in Attachment A is within the

              SRVVHVVLRQFXVWRG\RUFRQWURORI)DFHERRN,QF ³)DFHERRN´ LQFOXGLQJDQ\

              messages, e-mails, records, files, logs, or information that have been deleted but

              are still available to Facebook, or have been preserved pursuant to a request made

              under 18 U.S.C. § 2703(f), Facebook is required to disclose the following

              information to the government for each user ID listed in Attachment A for the

              time period August 3, 2015 through March 23, 2018.

     (a)      All contact and personal identifying information, including: full name, user

              identification number, birth date, gender, contact e-mail addresses, Facebook

              passwords, Facebook security questions and answers, physical address (including

              city, state, and zip code), telephone numbers, screen names, websites, and other

              personal identifiers. If any of the aforementioned Facebook pages are group

              accounts, all of the following information is requested: group identification

              number, a list of users currently registered to the group, and Group Contact Info,

              including all contact information for the creator and/or administrator/s of the

              group and a PDF of the current status of the group profile page.

     (b)      $OODFWLYLW\ORJVIRUWKHDFFRXQWDQGDOORWKHUGRFXPHQWVVKRZLQJWKHXVHU¶VSRVWV

              and other Facebook activities;

     (c)      All photos and videos uploaded by that user ID or Facebook accounts associated

              with the email addresses of the administrators, and all photos and videos uploaded



                                               19
Case 4:20-mj-00004-RSB Document 3-1 Filed 01/15/20 Page 20 of 23 Pageid#: 25




           by any user that have that user tagged in them together with any and all photos

           identified by Facebook using FaceERRN¶VIDFLDO-recognition software to match the

           images uploaded by the user IDs;

     (d)   All profile information; News Feed information; status updates; links to videos,

           photographs, articles, and other items; Notes; Wall postings; friend lists, including

           the frieQGV¶)DFHERRNXVHULGHQWLILFDWLRQQXPEHUVJURXSVDQGQHWZRUNVRIZKLFK

           WKHXVHULVDPHPEHULQFOXGLQJWKHJURXSV¶)DFHERRNJURXSLGHQWLILFDWLRQ

           QXPEHUVIXWXUHDQGSDVWHYHQWSRVWLQJVUHMHFWHG³)ULHQG´UHTXHVWVFRPPHQWV

           gifts; pokes; tags; and informaWLRQDERXWWKHXVHU¶VDFFHVVDQGXVHRI)DFHERRN

           applications;

     (e)   All other records of communications and messages made or received by the user,

           including all private messages, chat history, video calling history, and pending

           ³)ULHQG´UHTXHVWV

     (f)   All ³FKHFNLQV´DQGRWKHUORFDWLRQLQIRUPDWLRQ

     (g)   All IP logs, including all records of the IP addresses that logged into the account;

     (h)   $OOUHFRUGVRIWKHDFFRXQW¶VXVDJHRIWKH³/LNH´IHDWXUHLQFOXGLQJDOO)DFHERRN

           posts and all non-Facebook webpages and contenWWKDWWKHXVHUKDV³OLNHG´

     (i)   $OOLQIRUPDWLRQDERXWWKH)DFHERRNSDJHVWKDWWKHDFFRXQWLVRUZDVD³IDQ´RI

     (j)   All past and present lists of friends created by the account;

     (k)   All records of Facebook searches performed by the account;

     (l)   All information about the XVHU¶VDFFHVVDQGXVHRI)DFHERRN0DUNHWSODFH

     (m)   The types of service utilized by the user;




                                            20
Case 4:20-mj-00004-RSB Document 3-1 Filed 01/15/20 Page 21 of 23 Pageid#: 26




       (n)     The length of service (including start date) and the means and source of any

               payments associated with the service (including any credit card or bank account

               number);

       (o)     All privacy settings and other account settings, including privacy settings for

               individual Facebook posts and activities, and all records showing which Facebook

               users have been blocked by the account; and

       (p)     All records pertaining to communications between Facebook and any person

               UHJDUGLQJWKHXVHURUWKHXVHU¶V)DFHERRNDFFRXQWLQFOXGLQJFRQWDFWVZLWKVXSSRUW

               services and records of actions taken.

II.    Information to be seized by the government

All information described above in Section I that constitutes fruits, evidence and

instrumentalities of violations of Title 18, United States Code, Section 1962 (Racketeering

Influenced Corrupt Organizations Act), Title 18, United States Code, Section 1959 (Violent

Crimes in Aid of Racketeering), Title 18, United States Code, Section 1951 (Hobbs Act), Title

18, United States Code, Section 924(c) (Use of Firearm in Furtherance of a Crime of Violence),

and Title 21, United States Code, Section 841 et seq. (Drug Trafficking) involving the account

identified in Attachment A, including information pertaining to the following matters:

               a. Evidence relating to the structure, membership, scope, and operations of the

                   BLOODS criminal enterprise or the structure, membership, scope, and

                   operations of a rival or competing gang;

               b. Evidence relating to the membership, association or affiliation with a RICO or

                   VICAR enterprise including any and all criminal activity associated with such

                   enterprise;



                                                21
Case 4:20-mj-00004-RSB Document 3-1 Filed 01/15/20 Page 22 of 23 Pageid#: 27




           c. Evidence related to the robbery of the Speedway Food Mart on December 7,

              2017;

           d. Communications regarding threats, intimidation, tampering and violence

              with/against current and former members and associates of the BLOODS or

              current and former members and associates of rival or competing gangs;

           e. Communications regarding threats, intimidation, tampering and violence

              with/against witnesses, and law enforcement, including any attempts to

              impede or obstruct justice;

           f. Evidence indicating how and when the Facebook account was accessed or

              used, to determine the chronological and geographic context of account

              access, use, and events relating to the crimes under investigation and to the

              Facebook account owner;

           g. (YLGHQFHLQGLFDWLQJWKH)DFHERRNDFFRXQWRZQHU¶VVWDWHRIPLQGDVLWUHODWHV

              to the crimes under investigation;

           h. The identity of the person(s) who created or used the user ID, including

              records that help reveal the whereabouts of such person(s);

           i. The identity of the person(s) who communicated with the user ID about

              matters relating to violations of Title 18, United States Code, Section 1962

              (Racketeering Influenced Corrupt Organizations Act), Title 18, United States

              Code, Section 1959 (Violent Crimes in Aid of Racketeering), Title 18, United

              States Code, Section 1951 (Hobbs Act), Title 18, United States Code, Section

              924(c) (Use of Firearm in Furtherance of a Crime of Violence), and Title 21,




                                            22
Case 4:20-mj-00004-RSB Document 3-1 Filed 01/15/20 Page 23 of 23 Pageid#: 28




              United States Code, Section 841 et seq. (Drug Trafficking) including records

              that help reveal their whereabouts.




                                           23
